                Case 1:20-cv-04606-NGG-RER Document 2 Filed 02/12/21 Page 1 of 1 PageID #: 17




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF NEW YORK

                                                                     X

                 ILKB, LLC,                                                  Case No.: 1:20-CV-4606-NGG-RER

                                               Plaintiffs,
                                                                             NOTICE OF VOLUNTARY
                          vs.                                                DISMISSAL

                 ISABEL SEGOVIA,

                                               Defendants.

                                                                     X

                          Pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules fo Civil Procedure, Plaintiff,

                 ILKB, LLC, and or their counsel hereby gives notice that the above-captioned action is voluntarily

                 dismissed, with prejudice, against defendant, Isabel Segovia.


                 Dated:          February 12, 2021

                                                                         GORDON & REES, LLP

                                                                         By:     /s/ Peter G. Siachos
                                                                         Peter G. Siachos
                                                                         Attorneys for Plaintiff, ILKB, LLC
                                                                         1 Battery Park Plaza, 28th Floor
                                                                         New York, New York 10007
                                                                          (973) 549-2500




1222722/56489458v.1




                                                                 1
